Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/02/2022.
Claims 1, 3-12, 14-17, and 19-23 are currently pending and have been examined.
Allowable Subject Matter
Claims 1, 3-12, 14-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The currently amended claims amend in the limitation “the controller setting first upper limit angles defining an upper limit of the pitch angle of each of the intermediate design surfaces and setting the pitch angle of each of the intermediate design surfaces to be equal to or smaller than a respective one of the first upper limit angles.” These limitations establish that the system is establishing different pitch angle limits for each discrete linear section of the intermediate design topography to create the gradient of the paths as can be shown in fig. 11. While the closest prior art teaches making multiple cuts to achieve a desired final cut profile it does not teach how the cut layers are generated in the manner the instant application claims.
The following prior art of reference has been deemed most relevant to the allowed claims:
Wang (US PAT NO 10,066,367) discloses a system configured to be mounted to a vehicle for adjusting a position of an implement during an autonomous operation being performed by the vehicle. For example, the vehicle may monitor a height, slope angle, and/or load of an implement during an operation and adjust one or more parameters associated with the implement to achieve a desired finishing profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhdanov (US PUB NO 2010/0299031) discloses a blade on an earthmoving machine which is controlled by a semiautomatic method comprising a combination of a manual operational mode and an automatic operational mode. An operator first enters the manual operational mode and manually sets the height of the blade. The operator then enters the automatic mode and sets a reference pitch angle and an initial control point. The height of the blade is automatically controlled based on pitch angle measurements received from pitch angle sensors. Automatic control is effective over a particular range of soil conditions. When the automatic control range is exceeded, the operator manually shifts the control point, and automatic control resumes about the new control point. Blade slope is automatically controlled based on roll angle measurements received from roll angle sensors.
Cherney (US PUB NO 2017/0226717) discloses a system and method for automatically adjusting blade pitch in crawler dozers, motor graders, and other bladed work vehicles includes estimating a current tractive force of the work vehicle utilizing one or more controllers that establish whether the current tractive force of the work vehicle can be reduced by rotating the blade to an optimized pitch angle. A command is transmitted from the one or more controllers to a blade actuation system to rotate the blade to the optimized pitch angle. The method may be performed iteratively to repeatedly adjust the blade pitch to optimized angles as the work vehicle operates and conditions affecting the optimal blade pitch angle vary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665